DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-10 are pending.  Claims 1, 3-4, and 9-10 are amended.  Claim 2 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US 2019/0340360 A1) in view of Jackson et al. (US 2015/0242621 A1).
For claim 1, Kulkarni and Jackson teach all the claimed subject matter.  Kulkarni discloses an information processing apparatus, comprising: a receiving unit that receives an additional service that is to be added to the information processing apparatus and is not configured for a grant setting of information collection; and a controller that, in response to determining whether a similarity of usage information on 
However, Kulkarni fails to disclose the grant setting relating to an operation setting related to a specific function of the image processing apparatus such that the grant setting is set to permit or disallow operation of the specific function.  Further, the examiner maintains that it was known in the art as taught by Jackson.  Jackson teaches the grant setting relating to an operation setting related to a specific function of the rd party settings.
For claim 3, Kulkarni and Jackson teach all the claimed subject matter, as set forth in claim 1.  Kulkarni discloses if a plurality of types of the usage information on the information processing apparatus includes a number of types of the usage information on the additional service with the number of types being equal to or above a threshold value, the controller determines that the degree of similarity satisfies the predetermined criteria (see [0016], threshold evaluator 146, relating to Fig. 1A, which is part of permission evaluator 128 and safe permission evaluator 140, see also Fig. 2, steps 210-218).
For claim 4, Kulkarni and Jackson teach all the claimed subject matter, as set forth in claim 1.  Kulkarni discloses the controller uses an index indicating a degree of importance configured for each of the types of the usage information on the information processing apparatus in order to determine whether the degree of similarity satisfies the 
For claim 5, Kulkarni and Jackson teach all the claimed subject matter, as set forth in claim 1.  Kulkarni discloses a display controller that displays a verification screen that is used to verify whether at least part of the grant setting of the information collection related to the usage information on the information processing apparatus is configurable to be the grant setting of the information collection related to the additional service (see Fig. 1C, allow permission to an application request, see also Fig. 1D, see further Fig. 7, steps 722-730, prompting a user to select permission).  
For claim 6, Kulkarni and Jackson teach all the claimed subject matter, as set forth in claim 5.  Kulkarni discloses if usage information related to service out of the usage information on the information processing apparatus is not similar to usage information related to service out of the usage information on the additional service and usage information other than the usage information related to the service out of the usage information on the information processing apparatus is similar to usage information other than the usage information related to the service out of the usage information on the additional service, the display controller causes the verification screen to be displayed (see Fig. 7, steps 710-730, directives are determined based on similarity of application, either a  user is prompted, or it will be automatically decided to grant/allow permission depending on if the app is safe, e.g., passes the similarity processing disclosed in Fig. 2 steps 210-218).  

For claim 9, Kulkarni and Jackson teach all the claimed subject matter. Claim 9 is met for the same reasons as claim 1.
For claim 10, Kulkarni and Jackson teach all the claimed subject matter. Claim 10 is met for the same reasons as claim 1.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Jackson et al. further in view of Mallozzi (US 2016/0191534 A1).
For claim 8, Kulkarni, Jackson, and Mallozzi teach all the claimed subject matter, as set forth in claim 5.  However, Kulkarni fails to disclose the verification screen indicating that an addition of the additional service to the information processing apparatus is complete is caused to be displayed - 46 -by the display controller. Further, the examiner maintains that it was known in the art as taught by Mallozzi.  Mallozzi teaches the verification screen indicating that an addition of the additional service to the information processing apparatus is complete is caused to be displayed - 46 -by the display controller (see Fig. 6 step 622, displaying permission request statistics, including permission that have been granted denied that were requested, see also Figs. 4B-5B).  

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. It is argued that Kulkarni does not disclose the limitations of previous claim 2.  However, the Examiner maintains Kulkarni does still disclose the limitations of claim 2, such as in previously cited Fig. 3.  
Further, it is noted that previous claim 2, and now claim 1, is precluded with a contingent statement of “if,” it is suggested to change the language to a definitive statement, such as when, or some form of definitive language.  Contingent limitations are described in MPEP 2111.04 (II), contingent limitations are commonly if statements, that do not require the “If” statement to occur, and as such, do not have patentable weight, for the sake of compact prosecution, they have been previously and are being addressed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422